Case 2:19-cv-02914-R-GJS Document 19 Filed 08/16/19 Page 1 of 10 Page ID #:54




  1
       CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
  2
       Raymond Ballister Jr., Esq., SBN 111282
       Phyl Grace, Esq., SBN 171771
  3
       Dennis Price, SBN 279082
       Mail: PO Box 262490
  4
       San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
  5
       San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
  6
       phylg@potterhandy.com

  7
       Attorneys For Plaintiff

  8    FOX ROTHSCHILD LLP
  9
       Andrew W. Russell, State Bar No. 280669
       arussell@foxrothschild.com
 10
       10250 Constellation Blvd., Suite 900
       Los Angeles, CA 90067
 11
       Telephone: 310-598-4150
       Facsimile: 310-556-9828
 12    SHERIN AND LODGEN LLP
 13
       Matthew C. Moschella, MA BBO No. 653885
       (Pro Hac Vice)
 14
       mcmoschella@sherin.com
       101 Federal Street
 15
       Boston, MA 02110
       Ph: (617) 646-2000
 16
       Fx: (617) 646-2222

 17
       Attorneys for Defendant

 18
                          UNITED STATES DISTRICT COURT
 19
                         CENTRAL DISTRICT OF CALIFORNIA
 20
 21    Brian Whitaker,                           Case No. 2:19-cv-02914-R-GJS
 22             Plaintiff,
                                                 Joint Report (Rule 26) for
 23      v.                                      Scheduling Conference
 24    DavidsTea (USA) Inc., a Delaware
       Corporation; and Does 1-10,
 25
                Defendants.                      Honorable Judge Manuel L. Real
 26
 27
 28           Pursuant to Rule 26 of the Federal Rules of Civil Procedure and having



                                             1

      Joint Report of Counsel                                          2:19-cv-02914-R-GJS
Case 2:19-cv-02914-R-GJS Document 19 Filed 08/16/19 Page 2 of 10 Page ID #:55




  1   met and conferred through their respective attorneys of record personally on
  2   August 2, 2019, the Parties hereby submit their Joint Rule 26 Report.
  3
  4      a) Short Synopsis of the Principal Issues
  5          Plaintiff: Brian Whitaker suffers from a C-4 spinal cord injury and uses
  6   a wheelchair for mobility. Defendant DavidsTea (USA) Inc. owns DavidsTea
  7   (“Store”) located at or about 21540 Hawthorne Blvd., Torrance, California.
  8          The Store has sales and service counters where it handles its
  9   transactions with customers. On the date of the plaintiff’s visit, the
 10   defendants did not provide accessible sales and service counters in
 11   conformance with the ADA Standards.
 12          The defendant’s failure to provide for accessible sales and service
 13   counter at the Store is a violation of the ADA and is discriminatory against the
 14   plaintiff. Defendant violates plaintiff’s rights under the American with
 15   Disabilities Act and the Unruh Civil Rights Act and therefore, he seeks
 16   injunctive relief and the statutory minimum damage award under the Unruh
 17   Civil Rights Act.
 18          Defendant: Defendant contends that its store location at 21540
 19   Hawthorne Blvd. complies with all accessibility standards and there are no
 20   accessibility barriers that would subject Defendant to liability under any
 21   Federal or state law.
 22
 23      b) Subject Matter Jurisdiction
 24          This Court has subject matter jurisdiction over this action pursuant to
 25   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
 26   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 27
 28




                                             2

      Joint Report of Counsel                                           2:19-cv-02914-R-GJS
Case 2:19-cv-02914-R-GJS Document 19 Filed 08/16/19 Page 3 of 10 Page ID #:56




  1          This court has supplemental jurisdiction over the claims brought under
  2   the Unruh Act pursuant to 28 U.S.C. § 1367(a) as the claims arise from the
  3   same incident.
  4          Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  5   founded on the fact that the real property which is the subject of this action is
  6   located in this district and that Plaintiff's cause of action arose in this district.
  7
  8      c) Legal Issues
  9          The principal legal issues are: (1) whether the defendants are
 10   responsible under the law to remove barriers; (2) whether the plaintiff has
 11   standing to seek either damages or injunctive relief; (3) whether the barriers
 12   are readily achievable to remove; and (4) the nature and extent of damages, if
 13   any.
 14
 15      d) Parties, Evidence, Etc.
 16          Plaintiff: Other than the plaintiff himself, the only “witness” would be
 17   Evens Louis, investigators for plaintiff’s counsel who took photographs of the
 18   subject property following complaint from the plaintiff and as part of the
 19   prefiling process. The documents that the plaintiff has would be photographs
 20   taken by Evens Louis.
 21          Defendant: Further discovery will be necessary to determine whether
 22   there may be any additional witnesses who may have observed Plaintiff
 23   and/or his representatives in their alleged visit to Defendant’s store location.
 24   Defendant anticipates that the relevant evidence includes, but is not limited
 25   to, the physical store location itself, as well as architectural plans
 26   demonstrating the lack of any accessibility barriers. Defendant does not
 27   anticipate the addition of any additional parties at this time, but reserves its
 28   right to do so, should any be discovered in the scope of discovery.



                                                3

      Joint Report of Counsel                                                2:19-cv-02914-R-GJS
Case 2:19-cv-02914-R-GJS Document 19 Filed 08/16/19 Page 4 of 10 Page ID #:57




  1
  2      e) Insurance
  3          None.
  4
  5
         f) Magistrate Judge
  6
             Plaintiff: consents to have a Magistrate Judge preside over this case at
  7
      this time.
  8
             Defendant: does not presently consent to have a Magistrate Judge
  9
      preside over this case at this time but reserves its right to consent to use of a
 10
      Magistrate Judge in the future.
 11
 12
 13      g) Discovery Plan

 14          1. Disclosures

 15                The Parties do not seek any changes to the form or requirements for

 16   initial disclosures. The Parties consent to exchange initial disclosures via

 17   email within two weeks from the filing of this Joint Report.

 18
 19          2. Discovery Subjects

 20                Plaintiff: intends to seek discovery related to: (1) the ownership and

 21   operation of the business; (2) lack of accessible sales and service counter at

 22   the Store; (3) changes or modifications to the property; (4) the feasibility of

 23   providing access to persons with disabilities. Plaintiff intends to propound a

 24   set of Interrogatories, Requests for Admission and Requests for Production of

 25   Documents; to take the deposition of the Defendants and to conduct an

 26   expert site inspection.

 27                Defendant: intends to seek both written and oral discovery

 28   pertaining from Plaintiff and any investigators or other persons who may




                                                4

      Joint Report of Counsel                                              2:19-cv-02914-R-GJS
Case 2:19-cv-02914-R-GJS Document 19 Filed 08/16/19 Page 5 of 10 Page ID #:58




  1   have knowledge regarding Plaintiff and/or his allegations regarding alleged
  2   accessibility barriers at Defendant’s store location.
  3
  4              The Parties do not propose to conduct discovery in phases. The
  5   Parties consent to receive by e-mail all discovery responses that are capable
  6   to be received via electronic means. The Parties propose a discovery cut-off
  7   date of August 10, 2020.
  8
  9          3. Changes in Limitations on Discovery
 10              The Parties request that rule FRCP 33(a)(1) limits be increased to
 11   45 for both parties. The Parties otherwise requests no deviation from the
 12   Federal and Local Rules.
 13
 14          4. Discovery cut-off and Expert Discovery
 15              The Parties propose a final discovery completion date for non-
 16   expert discovery of July 6, 2020. The Parties an Initial Disclosure of Expert
 17   Witnesses date of June 15, 2020, and a Rebuttal Disclosure of Expert
 18   Witnesses and Report of July 13, 2020, with expert witness discovery to be
 19   completed by August 10, 2020.
 20
 21
         h) Motions
 22
             Plaintiff: intends to conduct an expert led site inspection to identify
 23
      each barrier that would affect his type of disability and, then, amend the
 24
      complaint to ensure that the ADA claim reflects his intention to have all
 25
      unlawful barrier removed or remediated. This is the two-step process
 26
      permitted and required by Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d
 27
      1034 and Chapman v. Pier 1 Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
 28




                                             5

      Joint Report of Counsel                                          2:19-cv-02914-R-GJS
Case 2:19-cv-02914-R-GJS Document 19 Filed 08/16/19 Page 6 of 10 Page ID #:59




  1          Defendant: reserves its right to file a motion for summary judgment or
  2   partial summary judgment.
  3
  4      i) Class Certification
  5          N/A
  6
  7
         j) Dispositive Motions
  8
             Plaintiff: anticipates filing a motion for partial summary judgment on
  9
      the issue of duty and liability under the ADA and the Unruh Civil Rights Act.
 10
      This will happen after the necessary depositions are taken in this case.
 11
             Defendant: anticipates the filing of a motion for summary judgment or
 12
      partial summary judgment on the basis that Plaintiff’s claims fail as a matter
 13
      of law.
 14
 15
         k) Settlement/Alternative Dispute Resolution (ADR)
 16
             Plaintiff: believes that L.R. 16-15.4, Settlement Procedure Number
 17
      2— settlement proceedings before an attorney selected from the Attorney
 18
      Settlement Officer Panel—should be utilized in this case.
 19
             Defendant: believes that L.R. 16-15.4, Settlement Procedure Number
 20
      1— settlement proceedings before the district or magistrate judge assigned to
 21
      the case—should be utilized in this case.
 22
 23
         l) Pretrial Conference and Trial
 24
 25
                Matter                                            Proposed Dates
 26
 27
                Discovery Cut Off Date (including experts)        8/10/2020

 28             Last day to have motions heard                    8/31/2020




                                              6

      Joint Report of Counsel                                           2:19-cv-02914-R-GJS
Case 2:19-cv-02914-R-GJS Document 19 Filed 08/16/19 Page 7 of 10 Page ID #:60




  1           Pretrial Conference                                    10/5/2020
  2           Trial                                                  10/20/2020
  3
  4      m) Trial Estimate:
  5
             A bench trial has been requested and the Parties anticipate a 2-3 day
  6
      court trial, on or about October 20, 2020.
  7
  8
         n) Trial Counsel:
  9
             Trial counsel for Plaintiff is Raymond Ballister, Jr.
 10
             Trial counsel for Defendant is Matthew Moschella.
 11
 12
         o) Independent Expert or Master:
 13
             This is not a case where the Court should consider appointing a master
 14
      pursuant to Rule 53 or an independent scientific expert.
 15
 16
 17
         p) Other Issues:

 18          There are no other issues affecting the status or management of the

 19   case and the Parties have no proposals concerning severance, bifurcation or

 20   other ordering of proof.

 21
 22
 23
 24
 25
 26
 27
 28




                                              7

      Joint Report of Counsel                                            2:19-cv-02914-R-GJS
Case 2:19-cv-02914-R-GJS Document 19 Filed 08/16/19 Page 8 of 10 Page ID #:61




  1   Dated: August 16, 2019             CENTER FOR DISABILITY ACCESS
  2
  3
  4                                      By: __/s/Dennis Price _
  5                                      Dennis Price
                                         Attorney for Plaintiff
  6
  7
  8
      Dated: August 16, 2019             FOX ROTHSCHILD LLP
  9
 10
 11
                                         By: _ /s/Andrew W. Russell
 12                                      Andrew W. Russell
                                         Attorney for Defendant
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                        8

      Joint Report of Counsel                                         2:19-cv-02914-R-GJS
Case 2:19-cv-02914-R-GJS Document 19 Filed 08/16/19 Page 9 of 10 Page ID #:62




  1                             SIGNATURE ATTESTATION
  2
  3   Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
  4   listed, and on whose behalf the filing is submitted, concur in this document’s
  5   content and have authorized the filing of this document with the use of their
  6   electronic signature.
  7
  8
  9
      Dated: August 16, 2019                   CENTER FOR DISABILITY ACCESS
 10
 11
 12
                                              By: /s/Dennis Price
 13                                           Dennis Price
 14                                           Attorney for Plaintiff
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                              9

      Joint Report of Counsel                                             2:19-cv-02914-R-GJS
Case 2:19-cv-02914-R-GJS Document 19 Filed 08/16/19 Page 10 of 10 Page ID #:63




  1                                 EXHIBIT A
  2           PROPOSED SCHEDULE OF PRETRIAL & TRIAL DATES
  3
  4   Matter                                Weeks           Parties
                                            Before Trial    Request
  5
      Last Day for Hearing on Motion to Add 25              4/27/2020
  6   Parties and Amend Pleadings
  7   (Monday at 10:00 a.m.)
  8   Non-Expert Discovery Cut-Off          15              7/6/2020
      Expert Discovery Cut-Off              10              8/10/2020
  9
      Last Day to Conduct Settlement        10              8/10/2020
 10
      Proceedings
 11   Last Day for Law and Motion Hearings 7                8/31/2020
 12   Final Pretrial Conference             2               10/5/2020
 13   (Monday at 1:30 p.m.)
      Last Day for Filing Proposed Findings 1               10/12/2020
 14
      of Facts and Conclusions of Law (if
 15   court trial)
 16   Exhibit Conference                    Friday before   10/16/2020
 17   (Friday at 3:00 p.m.)                 Trial
 18   Trial                                                 10/20/2020
      (Tuesday at 9:00 a.m.)
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                        10

      Joint Report of Counsel                                    2:19-cv-02914-R-GJS
